Citation Nr: 0208787	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  93-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by vertigo, claimed as secondary to service-
connected right otitis media.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
right leg disability claimed as a result of Department of 
Veterans Affairs medical treatment during a hospitalization 
from May 25-29, 1988.

3.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
ventricular tachycardia claimed as a result of VA medical 
treatment during a hospitalization from May 25-29, 1988.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January to November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1992 by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded the case for additional development in 
September 1996 and again in August 1998.  The requested 
development has since been completed, and the case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  The veteran's current disability manifested by vertigo 
was not caused or aggravated by his service-connected right 
otitis media.

3.  The veteran's current right leg disability was not caused 
by VA medical treatment during a hospitalization from May 25-
29, 1988.

4.  The veteran's ventricular tachycardia was not caused by 
VA medical treatment during a hospitalization from May 25-29, 
1988. 


CONCLUSIONS OF LAW

1.  The veteran's current disability manifested by vertigo 
was not proximately due to or the result of his service-
connected otitis media.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for a right leg disability claimed as a result of VA 
medical treatment during a hospitalization from May 25-29, 
1988 are not met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2001). 

3.  The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for ventricular tachycardia claimed as a result of VA 
medical treatment during a hospitalization from May 25-29, 
1988 are not met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  The appellant has had a hearing.  All relevant 
evidence identified by the appellant was obtained and 
considered.  The claims file contains the appellant's service 
medical records and post-service treatment records.  

The appellant has been afforded examinations by the VA to 
assess the nature and etiology of his disabilities.  The 
examination reports reflect that the examiners gave opinions 
regarding the causes of the appellant's current disorders.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims.  The Board 
is unaware of any additional evidence which exists but has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Entitlement To Service Connection For A Disability 
Manifested By Vertigo, Claimed As Secondary To Service-
Connected Right Otitis Media.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran previously established service connection for 
right side otitis media.  His service medical records show 
that in May 1943 he was treated for a discharging right ear 
which had been present for 24 hours.  He reportedly had pain 
before that.  On examination, the right ear drum was 
negative, but there was pus present in the canal.  A 
perforation was not seen.  There was no mastoid tenderness.  
The diagnosis was otitis media, right, acute, cause unknown.  
The service medical records do not, however, contain any 
references to complaints of dizziness.  

In his original claim for compensation submitted in June 
1944, the veteran described his disabilities as being pes 
planus, and pneumonia which resulted in him being rundown and 
bothered by his chest.  

The report of a neuropsychiatric examination conducted at a 
VA hospital in August 1944 shows that the veteran had been 
admitted for treatment of flat feet.  On admission, he also 
had numerous complaints such as headaches, a backache, 
dizziness, fatigue, nervousness, abdominal pain, nausea, 
vomiting, loss of weight, and tired eyes.  It was noted that 
he had been discharged from service due to pain in his feet.  
Regarding his dizziness, he stated that he had a lot of it, 
but he did not know what caused it.  He stated that he got 
dizzy when stooping or standing from sitting, and sometimes 
when just walking along.  

The report of an ear, nose and throat examination conducted 
by the VA in August 1949 shows that the right ear drum was 
scarred and retracted.  In a decision of August 1949, the RO 
granted service connection for residuals of purulent otitis 
media of the right ear, and assigned a noncompensable rating.  

A private medical record dated in January 1955 shows that the 
veteran was seen in July 1954 at which time a scar was seen 
on the right ear drum with cerumen impaction, and he 
complained of having difficulty hearing.  He gave a history 
of having had otitis media during World War II.  He said that 
since his original ear infection he had been bothered by 
tinnitus.  It was noted that when he was seen again in 
January 1955 he had post nasal drip and was complaining 
regarding the right ear.  

The report of an ear, nose and throat examination conducted 
by the VA in March 1955 shows that he complained of 
difficulty hearing out of the right ear.  On examination, it 
was again noted that the drum was scarred and retracted.  The 
pertinent diagnosis was chronic otitis media, right.  

A VA hospital summary dated in February 1986 shows that while 
being treated for a right inguinal hernia, it was noted that 
he reported a history of having occasional vertigo and 
tinnitus.  

A VA record dated in January 1989 shows that the veteran 
requested that he be evaluated for intermittent dizziness 
with movement.  It was stated that the history was for two to 
three years.  The veteran reported that he had been told that 
it was related to his inner ear.  The assessment was 
dizziness/chronic.  

The report of an electronystagmography study dated in June 
1990 shows that the impression was that the results were 
suggestive of a right end organ and or a first order neurone 
pathology.  An associated questionnaire shows that the 
veteran had reported having symptoms such as lightheadedness, 
a swimming sensation in the head, and a tendency to fall to 
the right side.  He said that he had dizziness most of the 
time.  

The report of an ear examination conducted by the VA in June 
1992 shows that the diagnoses included BPV, the abbreviation 
for benign positional vertigo.  A VA treatment record dated 
in June 1992 also reflects a diagnosis of benign positional 
vertigo.  

In a written statement dated in July 1992, the veteran stated 
that he had pneumonia and an ear infection in service, and 
that from that time he had experienced dizziness.  He 
reported that it had gotten worse over the past six or seven 
years.  He said that he felt dizzy when driving and going 
around a curve or using the windshield wipers, and when 
turning around in the shower.  

A letter dated in December 1994 from Jeff Rehm, M.D., an 
emergency Department Physician at Alamance Health Service 
contains the following comments:

[The veteran] was seen in our emergency room at 
Alamance Memorial Hospital on July 10, 1994, for 
dizziness and nausea.  He has a history of an inner 
ear problem.  On exam he showed that his dizziness 
was positional and he did show nystagmus.  This 
vertigo would be consistent with his inner ear 
problem.  Please consider this for payment on his 
claim.  

In September 1996, the Board noted that the evidence of 
record disclosed complaints of dizziness as early as August 
1944.  In light of the proximity of those complaints to 
service and the inservice otitis media, the Board remanded 
for an examination to determine whether there was an 
etiological connection.  The Board remanded the claim again 
in August 1998 for the same development.  

The report of an examination for organic hearing loss 
conducted by the VA in May 1999 reflects that the diagnosis 
was moderate sensorineural hearing loss bilaterally.  The 
examiner reported that "vertigo is not result of otitis 
media."  

In January 2001, the veteran was afforded a VA ear disease 
examination.  The report shows that the examiner reviewed the 
veteran's past medical records.  He noted that the veteran 
had a severe bout of otitis with drainage in service in 1943 
which cleared.  Hearing loss had been noted since discharge, 
and had gotten gradually worse.  He stated that the veteran 
also had bouts of positional vertigo, but these were most 
likely not related to the bout of otitis while in service.  

After reviewing all of the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the appellant's claim.  The Board notes that, although the 
veteran reported having dizziness on one occasion shortly 
after service in August 1944, he did not again report 
symptoms of dizziness until many years later in 1986.  This 
is a time gap of over 41 years.  When seen in January 1989, 
it was indicated that his current dizziness was of two or 
three years duration.  This places the date of onset many 
years after service.  The only medical opinion which arguably 
provides support for the veteran's claim is the opinion from 
Dr. Jeff Rehm in which he related the veteran's dizziness to 
an inner ear disorder.  The Board notes, however, that the 
veteran is not service-connected for an inner ear disorder.  
Otitis media is, by definition, a disorder of the middle ear.  
For this reason, the Board finds that the opinion from Dr. 
Rehm does not convincingly relate the current dizziness to 
the service-connected otitis media.  Moreover, there are two 
medical opinions from VA doctors which specifically weigh 
against the claim.  The opinion of January 2001 was based on 
both an examination of the veteran and a review of his 
medical records.  Therefore, the Board finds that the 
veteran's current disability manifested by vertigo was not 
caused or aggravated by his service-connected right otitis 
media.  Accordingly, the Board concludes that the veteran's 
current disability manifested by vertigo was not proximately 
due to or the result of his service-connected otitis media.


III.  Entitlement To Benefits Under 38 U.S.C.A. § 1151 For A 
Right Leg Disability Claimed As A Result Of Department Of 
Veterans Affairs Medical
 Treatment During A Hospitalization From May 25-29, 1988.

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for a right leg disability which he 
claims was due to medical treatment provided by the VA.  He 
asserts that when he underwent an angioplasty/catheterization 
procedure in May 1998, it resulted in damage to a nerve in 
his leg.  The veteran gave testimony to this effect during a 
hearing held at the RO in May 1997.  He also stated in a 
statement in support of claim dated in March 1991 that he had 
extreme weakness in both legs and he felt that some vital 
part was severed during the administration of a cardiac 
catheterization.  

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97 (Dec. 31, 1997).  Because the veteran's claim was prior to 
October 1, 1997, the old pre-amendment version of § 1151 is 
applicable to this case rather than the amended version.  See 
Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  In determining whether such 
additional disability resulted from VA medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such treatment, and not 
merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the disability 
compensable in the absence of proof that it resulted from the 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c).  

The pertinent evidence includes a VA medical record dated May 
25, 1988, which shows that the veteran was admitted to a 
coronary care unit after reporting chest pain.  The 
assessment was prolonged chest pain in a man with severe 
coronary artery disease and arteriosclerosis.  A VA hospital 
summary shows that the veteran was hospitalized from May 25 
to 29, 1988.  The diagnoses were coronary artery disease, 
status post inferior myocardial infraction [with] 100% 
stenosis of right coronary artery, 95% stenosis of small 
anterolateral, 95% of large 1st marginal, 95% stenosis of 
large 2nd marginal, 95% of the left circumflexes, status post 
PTCA of 1st marginal; (2) aortic stenosis/aortic 
insufficiency with 42mm gradient; (3) nonsustained 
ventricular tachycardia; (4) insulin dependent diabetes 
mellitus secondary to pancreatomy for benign tumor; (5) 
hypertension; and (6) hiatal hernia.  

During the hospitalization, a cardiac catheterization with 
percutaneous transluminal coronary angioplasty was performed.  
In the history section, it was noted that the veteran had 
developed Class II angina in June 1985.  He underwent cardiac 
catheterization in 1985 with a 95% stenosis of the diagonal 
branch of the LAD and several other significant lesions.  He 
was treated medically.  On April 28, 1988, he developed 
substernal chest pain with several prolonged episodes which 
were minimally relieved by nitroglycerine.  On May 1, 1988, 
he presented to his local emergency room with substernal 
chest pain accompanied by nausea, diaphoresis, and radiation 
into both arms.  He was initially ruled out for a myocardial 
infarction by enzymes, however on May 2, 1988 he developed 
inferior ST segment elevation and was treated with IV 
nitroglycerine and morphine.  He developed a complete heart 
block and a temporary pacemaker was placed.  EKG revealed the 
development of inferior Q waves which were consistent with an 
inferior myocardial infarction.  

He was transferred to the VAMC on May 5, 1988, and ruled in 
for myocardial infarction.  The pacemaker was discontinued 
and he continued to have a normal sinus rhythm.  He underwent 
cardiac catheterization on May 10, 1988.  He was discharged 
on May 13, 1988 to return for an elective PTCA in June 1988.  
He did well until May 24, 1988, when he developed several 
prolonged episodes of substernal chest pain accompanied by 
nausea, diaphoresis, and shortness of breath.  During the 
hospital course, he was admitted to the CCU unit and ruled 
out for another myocardial infarction.  He underwent a 
cardiac catheterization and PTCA on May 26, 1988.  The 
procedure was complicated by recurrent chest pain.  At the 
end of the procedure, he returned the CCU and was weaned off 
IV nitroglycerine.  He was ruled out for a myocardial 
infraction by enzymes, was pain free, and was transferred to 
the general medical ward.  On the day after the transfer, he 
complained of palpitations.  He also noted a feeling of 
lightheadedness.  Electrocardiogram showed 4-6 second bursts 
of wide complex tachycardia suspicious for ventricular 
tachycardia.  Since there were no beds in the VAMC CCU he was 
transferred to the Duke University Medical Center.  

A hospital summary from the Duke University Medical Center 
shows that the veteran was admitted on June 5, 1988 and 
discharged on June 10, 1988.  He had been transferred from 
the VA Medical Center for an electrophysiology study for 
nonsustained ventricular tachycardia.  During the 
hospitalization, neurology evaluated him for complaints of 
right lower extremity pins and needles.  It was felt that 
this was a post-traumatic injury of the saphenous nerve 
secondary to his PTCA in May 1988.  The feeling was that this 
would resolve with time.  The discharge diagnoses included 
(1) ventricular tachycardia, (2) right saphenous neuropathy, 
(3) benign essential tumor, (4) insulin dependent diabetes 
mellitus, (5) coronary artery disease, (6) depression, and 
(7) hyperlipemia.  A record from the Duke University Medical 
Center dated later in June 1988 shows that the veteran 
continued to complain of right lower leg discomfort, but had 
no significant changes in his physical examination.  A VA 
hospital treatment summary dated later in June 1988 also 
reflects that there was slightly decreased sensation to 
pinprick in the right lower extremity.  Similarly, a VA 
discharge summary dated in June 1988 contains diagnoses of 
nonsustained ventricular tachycardia, right lower extremity 
numbness, among others.  

The report of an orthopedic examination conducted by the VA 
in June 1992 shows that the veteran was seen for evaluation 
of bilateral leg and foot pain.  He was a diabetic who was 
insulin dependent.  He described having bilateral lower 
extremity burning and aching that was constant.  He reported 
that it diffusely involved both legs and both feet.  He 
reported that there was a great amount of numbness on the 
medial aspect of his right leg and foot.  He previously had 
undergone multiple catheterizations, and there was a question 
in his record of a possible saphenous nerve injury at the 
time of one of the catheterizations.  On examination of both 
legs and feet, motor function was intact.  However, there was 
diffuse sensory deficits of both legs and feet.  
Subjectively, he reported increased numbness along the medial 
aspect of his right leg and foot.  The diagnosis was 
bilateral leg and foot pain secondary to diabetic peripheral 
neuropathy.  The examiner also commented that there may be an 
additional component of saphenous neuropathy on the right 
secondary to previously noted injury at catheterization.  

A VA treatment record dated in November 1993 shows that the 
veteran reported problems with left leg swelling where a vein 
had been harvested, and also reported having right leg pains 
going back to 1988.  Following examination, the only 
diagnosis was status post wound for left saphenous vein 
harvest.  

The report of a neurology examination conducted by the VA in 
February 1997 shows that the examination request referred to 
a saphenous neuropathy.  The examiner noted that review of a 
1988 discharge summary revealed that it described a history 
of a hernia in 1985, a pancreatic abscess in 1986, a 
laminectomy in 1988, high blood pressure for 20 years, and 
cardiac catheterization.  The veteran was discharged in 1988 
on aspirin, nitro paste, insulin and multiple other 
medications.  The veteran stated that his chief problem was 
chest pain.  He reported generalized weakness and chronic 
sleepiness.  The examiner noted that it was of interest that 
the veteran had been able to drive himself there for the 
examination.  On examination, reflexes were normal except for 
left ankle jerk which was decreased.  Toe identification was 
satisfactory.  The diagnoses were (1) chronic chest pain, 
questionable etiology, probably cardiovascular; (2) severe 
tremor, mostly intention in quality, worse on right; and (3) 
ataxia from tremor and severe depression/anxiety.  

The report of a peripheral nerves examination conducted by 
the VA in January 2001 shows that the veteran was found to 
have a history of ankle and foot pain, with mild decrease in 
dorsiflexion bilaterally, absent ankle jerks and splotchy 
sensory and vibratory loss.  

The report of a medical opinion given by a VA physician in 
November 2001 shows that the physician noted that he was 
asked to provide a medical opinion as to whether the veteran 
sustained an injury to the saphenous nerve in connection with 
VA treatment from May 25-29, 1988.  The examiner noted that a 
VA neurologist previously examined the veteran and made no 
notation regarding saphenous nerve injury.  He also stated 
that he found no evidence in the medical records, as he 
reviewed them, that there had been any problem with the 
saphenous nerve.  He noted that the veteran did have 
peripheral neuropathy secondary to diabetes, but this had no 
cause and effect relationship with the treatment the veteran 
had received during his hospitalization.  

After reviewing all of the evidence, the Board finds that the 
veteran's current right leg disability was not caused by 
medical treatment during a hospitalization from May 25-29, 
1988.  The VA and Duke University records from June 1988 show 
that he experienced some numbness in the right leg following 
the catheterization in May 1988, but this was expected to 
resolve.  The VA examination dated in June 1992 states that 
there may be saphenous neuropathy (in addition to diabetic 
peripheral neuropathy), but such a statement is not enough to 
support the claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient).  Moreover, the VA examination reports of 
February 1997, January 2001, and November 2001 all show that 
saphenous neuropathy was not diagnosed.  The examiner in 
November 2001 specifically stated that he found no evidence 
of saphenous neuropathy of the right leg, and that the 
diabetic neuropathy which was present was not related to the 
VA medical treatment.  The veteran's own opinion that he has 
a disability due to the VA treatment is not adequate to 
support the claim as the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
Board concludes that the criteria for compensation pursuant 
to 38 U.S.C.A. § 1151 for a right leg disability claimed as a 
result of VA medical treatment during a hospitalization from 
May 25-29, 1988 are not met.  

IV.  Entitlement To Benefits Under 38 U.S.C.A. § 1151 For 
Ventricular Tachycardia Claimed As A Result Of VA Medical 
Treatment
 During A Hospitalization From May 25-29, 1988.

The information regarding the veteran's hospitalization in 
May 1988 is summarized above.  The veteran testified during a 
hearing held in May 1997, in essence, that the doctor who 
performed the catheterization during that hospitalization did 
not do it properly, and that this resulted in the development 
of ventricular tachycardia.  

Other pertinent evidence includes an opinion from the 
assistant chief of cardiology at a VA medical center dated in 
February 1989 which contains the following opinion:

I have reviewed the recent hospital record on [the 
veteran].  [He] did undergo a circumflex 
angioplasty at this Medical Center during the last 
hospitalization.  Angioplasty of a large marginal 
branch was successful, however attempted 
angioplasty of the distal portion of the 
circumflex, which was a dominant vessel, was 
unsuccessful and resulted in acute closure of the 
vessel.  The patient was not sent for acute 
surgical revascularization because he was stable 
and had had extensive previous myocardial 
infarction in the distribution of that distal 
vessel.  Furthermore, enzyme measurements following 
the angioplasty did not reveal evidence of acute 
myocardial infarction.  Thus there is no evidence 
that additional ventricular damage was sustained.  
Subsequently, the patient developed a nonsustained 
ventricular tachycardia, which required 
electrophysiologic testing and aggressive medical 
therapy.  While this episode did follow the only 
partially successful angioplasty, it is by no means 
clear that this new problem was caused by the 
angioplasty.  The patient had extensive coronary 
artery disease and had had extensive inferior and 
posterior myocardial infarction, unrelated to this 
hospitalization.  While I am unable to state 
categorically that the angioplasty was in no way 
related to his subsequent nonsustained V-tach, I 
feel that it is more likely related to his 
intrinsic significant coronary artery disease.  

The report of a heart disease examination conducted by the VA 
in February 1997 shows that the veteran stated that he had a 
heart attack in 1988.  Following examination, the diagnosis 
was arteriosclerotic heart disease post status mitral valve 
replacement, NYHA Class III.  The examiner commented that the 
claims file was not available, but records the veteran had 
were reviewed.  The examiner stated that in his opinion the 
veteran's present disease was totally unrelated to his VA 
hospitalization.  

The report of an arrhythmias examination conducted by the VA 
in January 2001 shows that the veteran had a history of 
developing ventricular tachycardia during the course of 
hospitalizations and cardiac surgical procedures in 1988.  
Other heart problems included replacement of an aortic valve, 
and arteriosclerotic coronary artery disease.  However, the 
arrhythmia was the only thing in question on that day's 
examination.  The veteran indicated that it had been several 
years, perhaps four or five, since he had an episode of the 
ventricular tachycardia.  He was on amiodarone on a daily 
basis, and he said that he had been told to never stop taking 
it.  His activities included staying home, walking in stores, 
and light activities of that sort.  He reported that he still 
had some dizzy and weak spells and had dropped some beats and 
could feel that he had tachycardia sometimes.  He said that 
his blood pressure may be real high or real low.  On 
examination, his pulse was regular and at 80 beats per 
minute.  Following examination, the diagnoses were (1) 
history of ventricular tachycardia, under treatment, 
apparently well controlled at this time; (2) arterial 
hypertension, under treatment, uncontrolled.  The examiner 
also stated that, with regard to whether there was a 
relationship between the ventricular tachycardia and the 
veteran's surgical procedure, any opinion as to the cause and 
effects relationship would involve unwarranted speculation.  

The report of a medical opinion given by a VA physician in 
November 2001 shows that the examiner noted that he had been 
requested to give an opinion regarding whether the veteran 
sustained ventricular tachycardia due to VA treatment in May 
1988.  He noted that during the hospitalization from May 25 
to 29, 1988, the veteran was treated for a heart condition 
which necessitated transfer from the VA medical center to the 
Duke Hospital.  He stated that there was no causal 
relationship between the hospitalization and the condition, 
and that the treatment was prompt and undoubtedly life 
saving.  He stated that the ventricular tachycardia was a 
continuation of the natural progress of the disease for which 
the hospitalization had been authorized.  

In reviewing the evidence which is of record, the Board notes 
that the veteran developed ventricular tachycardia during his 
VA hospitalization from May 25-29, 1988, but there is no 
medical evidence that this occurred as a result of the 
treatment which was given.  The only medical opinions on this 
issue weigh against the veteran's contentions.  In 
determining whether such additional disability resulted from 
VA medical or surgical treatment, it will be necessary to 
show that the additional disability is actually the result of 
such treatment, and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the disability compensable in the absence of proof that it 
resulted from the medical or surgical treatment.  See 
38 C.F.R. § 3.358(c).  The Board finds, therefore, that the 
veteran's ventricular tachycardia was not caused by VA 
medical treatment during a hospitalization from May 25-29, 
1988.  Accordingly, the Board concludes that the criteria for 
compensation pursuant to 38 U.S.C.A. § 1151 for ventricular 
tachycardia claimed as a result of VA medical treatment 
during a hospitalization from May 25-29, 1988 are not met.


ORDER

1.  The claim for service connection for a disability 
manifested by vertigo, claimed as secondary to service-
connected right otitis media, is denied.  

2.  The claim for benefits under 38 U.S.C.A. § 1151 for a 
right leg disability claimed as a result of VA medical 
treatment during a hospitalization from May 25-29, 1988, is 
denied.

3.  The claim for benefits under 38 U.S.C.A. § 1151 for 
ventricular tachycardia claimed as a result of VA medical 
treatment during a hospitalization from May 25-29, 1988, is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

